Title: To Thomas Jefferson from Alexander Garrett, 4 September 1822
From: Garrett, Alexander
To: Jefferson, Thomas


Dr. Sir
Charlottesville
4th Sept. 1822
I send for your approval the check of two thousand dollars enclosed; besides several drafts which have been presented for payment (& which I could not pay for want of funds) Mr Peyton has sent me his account for the purchase of the bill of exchange on Leghorn. by which the University is in his debt about $100. and which I wish to send him by the return mail,I would have wrode up to see you in person but business prevents,Respectfully Your Mo ObtAlex: Garrett